 In the Matter of THE WHITNEY BLAKE COMPANYandUNITEDELECTRICAL, RADIO & MACHINEWORKERS OF AMERICA, CIOCase No. 1-R-2805.-Decided March8, 1946Mr. Joseph S. Whitside,Jr.,ofNew Haven,Conn.,for theCompany.Mr. Vincent J. Romeo,of New Haven,Conn.,for the U. E.Mr. Samuel M. Maynard,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio & MachineWorkers of America, CIO, herein called the U. E., alleging that aquestion affecting commerce had arisen concerning the representationof employees of The Whitney Blake Company, Hamden, Connecticut,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Robert E.Greene, Trial Examiner.The hearing was held at New Haven, Con-necticut, on January 29, 1946.The Company and the U. E. appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Whitney Blake Company is a Connecticut corporation, havingits principal place of business and plant located in Hamden, Con-66 N. L.R. B., No. 62.491 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecticut, and is engaged in the manufacture of communication wire,cable, and flexible cord. Its principal raw materials, valued in excessof $1,000,000, consists of copper, rubber and cotton yarns; approxi-mately 50 percent of these raw materials is purchased from pointsoutside the State of Connecticut.The Company's finished products,95 percent of which is shipped to points outside the State of Connec-ticut, are valued in excess of $5,000,000 per annum.The Company admits that it is engaged in commerce within themeaningof the National Labor Relations Act,II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, is alabor organization, affiliated with the Congress of Industrial Organ-izations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about December 5, 1945, the U. E. advised the Companythat it represented a majority of its employees, and informed theCompany that it had petitioned the Board. The Company has re-fused to grant recognition to the U. E. as the exclusive bargainingagent of certain of its employees until the U. E. has been certifiedby the Boardin anappropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the U. E. represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe U. E. and the Company agree on a unit consisting of allproduction and maintenance employees of the Company, excludingguards, nurses, main office employees, executives, foremen and anyother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-i The Field Examiner'sreport showedthat the U.E submitted 179 application formembership cards, andthat of theapplications submitted,the date groups were asfollows :March to May 1945-46, June to August 1945-11, Octoberto December 1945-122.No check of cards was made sincethe Companyfailed to submit a pay roll,though requested.Several other labor organizationswererequested in writing to submitrepiesentation evidence,if any,but failed to do soThere are approximately 450 employees in the appropriate unit. THE WHITNEY BLAKE COMPANY493ployees, or effectively recommend such action.2However,the partiesare in dispute as to the inclusion or exclusionof so-called factoryclericals, consisting of the categories discussed below.Tool crib attendant-TheCompany would exclude its one toolcrib attendant, contending that her duties are more in the nature ofclerical than production or maintenance.Her duties consist of main-taining a perpetual inventory, initiating requisitions, and handingout and checking in small tools to and from employees. She worksin the tool crib, a wired offenclosurein the machine shop, and issubject, for the most part, to the supervision of the machine shopforeman, and in a small part, to the comptroller as regards inventory.She is paid on an hourly basis rather than by salary as the officeemployees generally are paid and her daily contacts are with pro-duction rather than with office employees. She is employed 5 daysper week and on the sixth day when the Company operates, herfunctions, except for record keeping, are performed by a man con-cededly within the unit.Likewise, during the second and thirdshifts, the tool crib is operated by other men under the charge ofthe foreman. In addition to the small tool crib, the Company hasa warehouse where larger tools, such as chain twists, are kept.Thisstoreroom is run by a man concededly within the unit who performsfunctions identical with those performed by the tool crib attendant,except that the tools controlled by him are larger and heavier. Thetool crib attendant performs both clerical and manual labor; shedoes not possess any supervisory authority; her responsibilities arenot managerial; she performs her duties in the plant under workingconditions similar to those of production and maintenance employees,and should be included as a factory clerical.3Accordingly, in ac-cordance with our practice, we shall include the tool crib attendantin the appropriate unit .4Production checkers-TheCompany would exclude three produc-tion checkers, who are in fact piece-work counters, from the uniton the grounds that their duties are clericalin natureand that theirduties are such as wouldraise aquestion of divided loyalty if theywere included in the unit.They count and record the productionof certain operators working on piece-work or incentive plan, therebydetermining, to some extent, the pay of the operators; they are paidon an hourly basis and supervised by theforeman ofthe cord setdepartment.Although their duties are predominantlyclerical innature, we are of the opinion that they are sufficiently identifiable2 At the hearing,the U. E. and the Company arrived at such an agreement3 Factory clerks were included in a maintenance and production unit in Matter ofRockford Screw ProductsCo, 62 N. L. It.B. 14304 flatter of Ideal Roller & Manufaeturtnp Company, Inc,60 N L R B. 1105,Matter of Robins Dry Dock and Repair Company,33 N L R. B,15 ;Matter ofWheeler Shipbuilding Corporation,56 N L.R. B. 1351. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith those of production and maintenance employees to warranttheir inclusion in the unit.5We are of the opinion that their workisof a routine nature, not involving the exercise of managerialdiscretion, that they have no supervisory authority and that theirwork does not involve confidential matters pertaining to labor re-lations."Furthermore, we attach no weight to the implication thatmembership in a union is incompatible with faithful performanceof duty." 6We shall therefore include the production checkers.Inspectors-TheCompany would exclude the class of inspectors,including inspectors (3), inspector-testers (20-25), tank-testers (10),and cord set and final inspectors, on the divided loyalty theory andthe fact that they exercise great control over the quality of the Com-pany's product.The inspectors travel from department to depart-ment checking on specifications and reporting to the chief inspector.The tank-testers are concerned with under-water testing of wire andreport to the chief inspector.The inspector-tester, by means of visualinspection and/or electrical spark tester, detects flaws or bad spotsin wire, repairs such defects and retests, and reports to the foreman.The cord set and final inspectors, through electrical and visual in-spection, examine and test for shorts and appearance prior to ship-ment.These inspectors exercise no supervisory control over theemployees whose work they inspect, being concerned solely with thequality of the products manufactured. "Their primary functionis to subject to scrutiny the product, not the worker," 7 and theydo not constitute management.These employees work throughoutthe plant in close proximity to production and maintenance em-ployees and under substantially similar working conditions and insome casesactually repair defects.As in other cases involvingsimilaremployees, we are of the opinion that these inspectors, ex-cluding chief inspectors, are properly included in an appropriateunit of maintenance and production employees."We find that all production and maintenance employees of theCompany, including tool crib attendants, production checkers, in-spectors, inspector-testers, tank-testers, cord set and final inspectors,but excluding nurses, guards, executives, foremen, and all or any5Matter of Rockford Screw Products Co., supra; Matter of National Carbon Com-pany,Inc.,61 N.L.R. B. 457;Matter of The Glidden Company, Southern Pine Chemt-CalDivision and Nelio Resin Processing Corporation,61N. L.R.B. 297.6Matter of Detroit Aluminum and Brass Corporation,61 N. L R B. 14157 7Matter of Vulcan Mold and Iron Company,62 N. L. R.B. 1219.$Matter of Ideal Roller&Manufacturing Company, Inc., supra;Matter of TheDayton Rubber Manufacturing Company,57 N. L. R. B. 388;Matter of General CableCorporation,60N. L. R. B. 1177;Matter of Great Lakes Carbon Corporation, 57N. L. R. B.115;Matter of Vulcan Mold and Iron Co, supra;Matter of GeneralCigar Co, Inc.,64 N. L, It. B. 300; cf.Matter of Felten Corpot ation,59 N. L It. B468;Matter of GeneralCableCorporation,62 N L. It. B.437; Matter of WestinghouseAir Brake Company,64 N. L. It. B. 547,Matter of A148-Chalmers Manufacturing Com-pany,61 N. L. It. B. 631. THE WHITNEYBLAKECOMPANY495other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot amongemployeesin the appropriate unit who were employed during thepay-rollperiod immediately preceding the date of the Directionof Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section -9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-ti-ves for the purposes of collective bargaining with The WhitneyBlake Company, Hamden, Connecticut, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately pieced-ing the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by United Electrical, Radio & Machine Workers of America,affiliatedwith the Congress of Industrial Organizations, for thepurposes of collective bargaining.